Citation Nr: 0907677	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
disability and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
January 1971.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The claim to reopen a claim for service connection for right 
knee disability is decided herein while the other matters on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the 
originating agency denied a claim for service connection for 
right knee disability.

2.  The evidence received since the November 2001 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for right knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service 
connection for right knee disability was reopened and 
adjudicated on the merits in the December 2003 rating 
decision on appeal.  However, because the reopening of a 
claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits, the Board must determine this issue on its own.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection for right knee disability was denied by 
the RO in an unappealed rating decision of November 2001 
based on its determination that a chronic right knee disorder 
was not present in service or until years thereafter and that 
the veteran's current right knee disability was unrelated to 
service.  The pertinent evidence then of record included the 
Veteran's service treatment records, a private treatment 
record dated in June 1997, and the report of an October 2001 
VA examination.

Service treatment records showed that the Veteran fractured 
his right distal femur prior to his entrance onto active 
duty; that he injured his right knee twice in service in 
1970; and that he had been diagnosed with recurrent patellar 
dislocation in 1970.  The June 1997 private treatment record 
reflected that the Veteran had arthritis in both knees, and 
the October 2001 VA examination report noted that an X-ray 
study had revealed findings compatible with osteoarthritis, 
possibly post-traumatic.

The pertinent evidence received since the November 2001 
rating decision includes an August 1979 private treatment 
record and X-ray study; July 1995 and March 1996 private 
treatment records related to the Veteran's knee surgery; 
January 1997 and June 1997 documents related to his workers 
compensation claim; a January 2006 letter from his private 
physician; and an April 2006 statement from the Veteran.

The August 1979 treatment record notes the Veteran's report 
that his knee problems dated to 1969, and a contemporaneous 
X-ray study revealed an old, healed distal femur fracture and 
marginal spurs of degenerative joint disease.  The private 
knee surgery records note the presence of patellofemoral 
arthritis, medial condylar arthritis, and tricompartment 
synovitis in the right knee and include a diagnostic 
impression of advanced degenerative changes.  The workers 
compensation records indicate that the Veteran injured his 
right knee at work in 1995 and that he had a pre-existing 
knee condition.  The January 2006 letter from the Veteran's 
private physician states that he has a chronic right knee 
injury/deformity dating back to 1968.  Finally, the Veteran 
acknowledged in April 2006 that he had a knee injury that 
existed prior to service but stated that he has experienced 
knee problems ever since reinjuring his knee during active 
duty.

The evidence received since the November 2001 rating decision 
is new because it suggests that the Veteran's right knee 
disability may be related to service, a fact not established 
by the evidence previously of record.  Moreover, the Board 
finds that the new evidence is sufficient to establish a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board notes that there previously was no evidence 
of record establishing that the Veteran had a chronic knee 
disability that had its onset in service.  The August 1979 
private treatment record and the January 2006 letter from the 
Veteran's private physician, however, suggest that the knee 
problems for which he was treated in service persisted after 
his release from active duty.  Accordingly, new and material 
evidence has been presented to reopen this claim.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for right knee 
disability is granted.


REMAND

Right Knee

The Veteran contends that service connection is warranted for 
right knee disability because it is related to service.  As 
noted, in an April 2006 statement, he stated that he has 
experienced knee problems since injuring the knee twice 
during active duty.

Service treatment records include a September 1970 record, 
which notes that the Veteran fractured his right distal femur 
in 1968 but had no problems with his right knee until 
recently.  They also include a November 1970 record, which 
notes his complaint that his knee had "popped out of place" 
and reflects a diagnosis of recurrent patellar dislocation. 

The earliest post-service medical evidence of right knee 
disability is the August 1979 private treatment record, which 
notes the Veteran's complaint of right knee problems since 
1969.  Subsequent medical evidence shows that the Veteran 
again injured his right knee at work in May 1995 and 
underwent arthroscopy in July 1995 to treat instability and 
pain in the knee.  After the surgery, he was diagnosed with 
numerous conditions, including patellofemoral arthritis, 
medial condylar arthritis, and tricompartment synovitis.  The 
Veteran was afforded a VA general medical examination in July 
2008, and the examiner diagnosed degenerative joint disease 
of the right knee.

Since the record establishes that the Veteran was diagnosed 
with right knee disability in service, that he experienced 
right knee symptomatology as early as August 1979, and that 
he currently has right knee disability, a VA examination is 
necessary so that a medical nexus opinion may be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2008).

Hepatitis C

The Veteran also contends that service connection is 
warranted for hepatitis C.  Post-service treatment records 
reflect that he was diagnosed with hepatitis C in 2003 and 
began undergoing treatment for the infection and liver 
damage.

In an August 2003 risk factor questionnaire, the Veteran 
identified several possible sources of infection.  He stated 
that he began using intravenous drugs in Vietnam in November 
1970 and continued using them until approximately one and a 
half years after he returned to the United States.  He also 
stated that he had multiple sex partners and was treated for 
sexually transmitted diseases (STDs) in service.  He reported 
that he shared razors during basic training and in Vietnam 
and that he received a yellow fever vaccine, which could have 
been contaminated with infected human blood.  He also 
reported that he received five tattoos and a body piercing 
after his release from active duty, but he stated the tools 
were sterilized.

The Board notes that service connection is precluded for 
disability that results from a Veteran's abuse of drugs.  
38 C.F.R. § 3.301(a) (2008).  In addition, the Veteran's 
tattoos and body piercing reportedly were received after 
service.  However, the Veteran has identified other in-
service risk factors for hepatitis C, including high-risk 
sexual activity.  The Board notes that service treatment 
records confirm that he was treated for STDs between June 
1970 and November 1970.  Therefore, the Board finds that a VA 
examination is necessary so that a medical nexus opinion may 
be obtained.  See McLendon, supra.

Finally, the Board notes that the Veteran told an August 2008 
VA examiner that he was in receipt of disability benefits 
from the Social Security Administration.  Efforts should be 
made to obtain any medical records used by the SSA in making 
this determination since they may be pertinent to the 
Veteran's claims.  See 38 C.F.R. § 3.159(c)(1) (2008); see 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which such 
determinations were based.

2.  Then, the Veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his right 
knee disability.  The claims folders 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present right 
knee disorder as to whether there is a 
50 percent or better probability that 
the disorder is etiologically related 
to the Veteran's active service.  The 
rationale for each opinion expressed 
must be provided.

3.  The Veteran also should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hepatitis C.  
The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
hepatitis C is etiologically related to 
any incidents of his active service, 
other than his abuse of drugs during 
such service.  The rationale for the 
opinion must also be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims for service 
connection for right knee disability 
and hepatitis C.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the claims folders 
are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


